DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1. 	This office action is in response to communications filed 1/19/2021 Claims 4 and 7 are amended. Claims 10, 11, 13, 14, 15, 16, 18, 19, 20, 21, 22, 23 and 24 are previously presented. Claims 1-3, 5-6, 8-9, 12, 17 are cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

1. 	Claims 4, 7, 10, 13, 14, 18, 19, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2011/0025695, Yoshida et al (hereinafter Yoshida) in view of U.S. Patent Application 2010/0091042, Inoue further in view of U.S. Patent Application 2002/0183590, Ogawa further in view of U.S. Patent 2015/0371581, Chuman.

2. 	Regarding Claim 4, Yoshida discloses A display device (abstract, plurality of image display apparatuses) comprising:
 	a video input part (Fig. 2: Sn-1) configured to receive a video input signal or a video signal (Fig. 1: E, D1, D2…abstract, The plurality of image display apparatuses each include: an input unit through which an image signal is inputted, [0005]);
 	a video output part configured to output the video signal (Fig. 1: s1 or Fig. 2: Sn; [0030], The apparatus D1 outputs the inputted image signal to its subsequent apparatus D2 through the signal line S1);
 	a communication controller (Fig. 2: control unit X) configured to communicate with an other display device (Fig. 2; [0035], a control unit X which controls switching in the unit Co and in the unit Ct. outputs the adjusted image signal to next display device D2-D9); and
 	a processor (Fig.2: signal processing unit P; [0035], a signal processing unit P which performs given processing on an image signal inputted to the input terminal Ti) configured to execute instructions to:
 	detect whether the video input part receives the video input signal (Fig.2: single processing unit P; [0035], an output terminal To which receives an image signal outputted from the unit Co and outputs the received image signal to its connected signal line Sn. [0051], control unit X identifies the apparatus Dn ) including video relevant information representing scaling or a gradation range of a video to be displayed on a screen (Fig. 1; [0037], The signal processing unit P performs, processing such as scaling (enlargement or reduction) or luminance adjustment on an inputted image signal. [0030], signal is to be displayed by the apparatus D1-D9);
	transmit the communication data to the another display device configured to receive the video signal (Fig. 2; [0038] The driver unit A performs an adjustment of an inputted image signal such that the current value of the image signal becomes a predetermined value, and then outputs the image signal); and
 	 adjust the video signal in terms of the scaling or the gradation range according to the video relevant information when the video input part receives the video input signal (Fig. 1; [0037], The signal processing unit P performs, processing such as scaling (enlargement or reduction) or luminance adjustment on an inputted image signal), or adjust the video signal in terms of the scaling or the gradation range according to the communication data when the video input part receives the video signal;
 	However, Yoshida does not explicitly disclose detect a change of the video input signal upon determining a change of video relevant information;
 	produce communication data representing the change of the video input signal;
 	measure a peripheral luminance at a plurality of measuring points only, the plurality of measuring points being disposed in a periphery of a video displayed based on the video signal; and
 	adjust the scaling for the video signal based on the peripheral luminance.
 	Inoue teaches detect a change of the video input signal upon determining a change of video relevant information (Fig. 1; [0100], The gradation level change detection circuit 70 performs on each pixel a comparison in gradation level between the video signal outputted from the frame interpolation process circuit 20 and the previous sub-frame video signal);

 	Yoshida and Inoue does not explicitly disclose produce communication data representing the change of the video input signal;
 	measure a peripheral luminance at a plurality of measuring points only, the plurality of measuring points being disposed in a periphery of a video displayed based on the video signal; and
 	adjust the scaling for the video signal based on the peripheral luminance.
 	Further, Ogawa teaches produce communication data representing the change of the video input signal (Fig. 15; [0104], if it is detected that the input of the video signal to the external video input terminal 70 changes from "NO" to "YES", the CPU 26 automatically generates a message window indicating that the selection of an optical adaptor is changed corresponding to the external input, displays the generated message window on the LCD 14);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the function of the display screens of Yoshida with gradation level change detection circuit as taught in Inoue to display a message when a change in the video signal is detected as taught in Ogawa for the purposes of enhancing user entertainment experience. 
 	Ogawa does not explicitly disclose measure a peripheral luminance at a plurality of measuring points only, the plurality of measuring points being disposed in a periphery of a video displayed based on the video signal; and
 	adjust the scaling for the video signal based on the peripheral luminance.
 	Further, Chuman teaches measure a peripheral luminance at a plurality of measuring points only, the plurality of measuring points being disposed in a periphery of a video displayed based on the ([0031], The external sensors 111, 112, 113, 114, 115, 116, 117, and 118 measure the luminance and the color temperature of the display screen); and
 	adjust the scaling for the video signal based on the peripheral luminance (Fig. 5: S2-S6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the function of the display screens of Yoshida with gradation level change detection circuit as taught in Inoue to display a message when a change in the video signal is detected as taught in Ogawa and incorporate external sensors around periphery of the display panel as taught in Chuman for the purposes of enhancing a video correction method for user entertainment experience.

3. 	Claim 7 is the method claim, rejected using the same rejection made to the device of claim 1.

4. 	Regarding Claim 10, Yoshida, as modified by Inoue as modified by Ogawa as modified by Chuman, discloses A non-transitory computer-readable storage medium having stored a display program causing a computer to implement the display method according to claim 7 ([0064]-[0065], operations of the control unit X, the unit Ct, and the unit Co may be achieved by a microcomputer or other control devices. functions implemented by this control device may be described as a program, executing this program on a program executing apparatus (such as a computer)).

5. 	Regarding Claim 13, Yoshida, as modified by Inoue as modified by Ogawa further as modified by Chuman, discloses The display device according to claim 4, 
 	Yoshida discloses wherein the video input signal is determined based on the communication data received by the communication controller (Fig. 3; [0042]-[0047], the control unit X determines whether the apparatus Dn is in a standby state or a displaying state based on the apparatus information acquired in STEP 1).

6. 	Regarding Claim 14, Yoshida, as modified by Inoue as modified by Ogawa further as modified by Chuman, discloses The display device according to claim 4, 
 	Yoshida discloses wherein the processor executes instructions to identify the video input signal including the video relevant information ([0051], control unit X identifies the apparatus Dn) and 
 	a video signal precluding the video relevant information to send video signals to the other display device (Fig. 3; [0044], the control unit X determines whether or not an instruction to make the apparatus Dn in a displaying state is inputted, based on the apparatus information acquired in STEP 1 (STEP 4). When it is determined that the instruction is displaying state not inputted (NO in STEP 4), the switching operation is terminated)

7. 	Regarding Claim 18, Yoshida, as modified by Inoue as modified by Ogawa further as modified by Chuman, discloses The display method according to claim 7, wherein the video input signal is determined based on the communication data (Fig. 3; [0042]-[0047], the control unit X determines whether the apparatus Dn is in a standby state or a displaying state based on the apparatus information acquired in STEP 1).

8. 	Regarding Claim 19, Yoshida, as modified by Inoue as modified by Ogawa further as modified by Chuman, discloses The display method according to claim 7, wherein the detecting whether to receive the video input signal includes identifying the video input signal including the video relevant information ([0051], control unit X identifies the apparatus Dn) and 
 	a video signal precluding the video relevant information to send video signals to said another display device (Fig. 3; [0044], the control unit X determines whether or not an instruction to make the apparatus Dn in a displaying state is inputted, based on the apparatus information acquired in STEP 1 (STEP 4). When it is determined that the instruction is displaying state not inputted (NO in STEP 4), the switching operation is terminated)

9. 	Regarding Claim 22, Yoshida, as modified by Inoue as modified by Ogawa further as modified by Chuman, discloses The display device according to claim 4, 
 	Yoshida discloses wherein the communication data is transmitted from the communication controller of the display device to a communication controller of the other display device (Figs 1 and 2; [0052], the control unit X may determine whether or not the apparatus Dn is the tail end apparatus D9 based on other information such as arrangement information of the apparatuses within the apparatus M inputted by a user, information indicating whether or not signal lines S is connected to the terminal To, or information indicating whether or not the apparatuses D is connected with a signal lines S which is connected to the terminal To).

10. 	Regarding Claim 23, Yoshida, as modified by Inoue as modified by Ogawa further as modified by Chuman, discloses The display device according to claim 4, 
 	Yoshida discloses further comprising a signal change detector that detects the change of the video input signal indicating a change of the gradation range ([0037], luminance adjustment on an inputted image signal) or the scaling which is detected due to the change of the video relevant information.
 		
11. 	Claims 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 2011/0025695, Yoshida et al (hereinafter Yoshida) in view of U.S. Patent Application 2010/0091042, Inoue further in view of U.S. Patent Application 2002/0183590, Ogawa further in view of U.S. Patent 2015/0371581, Chuman, further in view of U.S. Patent Application 2005/0275649, Yokoyama. 

12. 	Regarding Claim 11, Yoshida, as modified by Inoue as modified by Ogawa as modified by Chuman, discloses The display device according to claim 4, 
 	Yoshida discloses wherein the video relevant information represents the adjustment of the scaling and the gradation range ([0037], The signal processing unit P performs, processing such as scaling (enlargement or reduction) or luminance adjustment on an inputted image signal). 
 	However, Yoshida, as modified by Inoue further modified by Ogawa further as modified by Chuman does not explicitly disclose adjustment of the scaling and the gradation range
 	Further Yokoyama teaches adjustment of the scaling (Fig. 1: 6; [0031], The resolution of an image is suitably changed by the image changing circuit 6) and the gradation range (Fig. 1: 11; [0033], image adjusting circuit 11 for adjusting the brightness level of a displayed image)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display circuitry as taught in Yoshida with a gradation level change detection circuit as taught in Inoue and a function to display a message when a change in the video signal is detected as taught in Ogawa to incorporate an image changing circuit and an image adjusting circuit as taught in Yokoyama for the purposes of adjusting the brightness with respect to the resolution in order to improve displaying a higher quality image.

13. 	Regarding Claim 16, Yoshida, as modified by Inoue further modified by Ogawa further as modified by Chuman, discloses The display method according to claim 7, wherein the video relevant information represents the adjustment of the scaling and the gradation range ([0037], The signal processing unit P performs, processing such as scaling (enlargement or reduction) or luminance adjustment on an inputted image signal).
However, Yoshida, as modified by Inoue further modified by Ogawa further as modified by Chuman does not explicitly disclose adjustment of the scaling and the gradation range
 	Further Yokoyama teaches adjustment of the scaling (Fig. 1: 6; [0031], The resolution of an image is suitably changed by the image changing circuit 6) and the gradation range (Fig. 1: 11; [0033], image adjusting circuit 11 for adjusting the brightness level of a displayed image)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display circuitry as taught in Yoshida with a gradation level change detection circuit as taught in Inoue and a function to display a message when a change in the video signal is detected as taught in Ogawa to incorporate an image changing circuit and an image adjusting circuit as taught in Yokoyama for the purposes of adjusting the brightness with respect to the resolution in order to improve displaying a higher quality image.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 15, 20 and 24 are allowed.




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422